MEMORANDUM **
Gregory M. Burke appeals pro se the district court’s judgment dismissing for lack of jurisdiction his appeal of a bankruptcy court’s order awarding sanctions. We review de novo, Alexander v. Delaney (In re Delaney), 29 F.3d 516, 517 (9th Cir.1994) (per curiam), and we dismiss.
The district court properly dismissed Burke’s appeal for lack of jurisdiction because Burke failed to timely file his notice of appeal within 10 days of entry of the bankruptcy court’s order awarding sanctions to the trustee. See Fed. R. Bankr.P. 8002(a) and (c); Anderson v. Mouradick (In re Mouradick), 13 F.3d 326, 327-28 (9th Cir.1994) (holding that the bankruptcy court could not extend a deadline for filing a notice of appeal beyond the 20 day extension period allowed by the bankruptcy rules).
Burke’s contention that the doctrine of unique circumstances should apply is without merit because Burke did not perform an act which, if properly done, would have postponed the deadline for filing his appeal. See id. at 329. Furthermore, contrary to Burke’s contention, the record shows that the bankruptcy court did not explicitly gave Burke 90 days to pay the sanctions, not 90 days to file his appeal.
We reject Burke’s contention that his notice of appeal encompasses the order denying his motion for reconsideration. See Fed. R. Bankr.P. 8002(b).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.